DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: the Information Disclosure Statement (IDS) filed March 18, 2022; the application filed October 15, 2020 and the Information Disclosure Statement (IDS) filed October 15, 2020.  This action is further to the Corrected Notice of Allowance mailed January 6, 2022 that was issued to correct an informality in claim 13.  The amendment to claim 13 was authorized by Applicant’s representative during a January 25, 2022 telephone interview.

With the below Examiner’s Amendment, Claims 1-27 are pending in the application.  Claims 1, 10, and 20 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on March 18, 2022 and October 15, 2020.  The IDS submissions in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Examiner’s Amendment
Amend claim 13 as follows:

13. (Amended) The method according to claim 12, wherein placing an opaque block comprises positioning the opaque block against the substantially vertical lateral surfaces of the tapered parallelepipeds for the first and second encapsulating layers.

Allowable Subject Matter

Claims 1-27 are allowed.  

The following is a statement of reasons for allowance: the art of record does not show the claimed manufacturing method of an emitter of light rays and a receiver of light rays, and the products produced thereby, as required to be configured by the claims.  U.S. Published Patent Application No. 20110298004 shows using a device 1 to form a planar covering of an electrical device but does not show the claimed manufacturing method of an emitter of light rays and a receiver of light rays and the products produced thereby.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Robert K Carpenter/Primary Examiner, Art Unit 2826